ACCEPTED
                                                                                                  03-16-00718-CV
                                                                                                        13659631
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             11/8/2016 8:34:39 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK


                              No. 03-16-00718-CV
                                                                                  FILED IN
                                                                           3rd COURT OF APPEALS
                                IN THE COURT OF APPEALS                        AUSTIN, TEXAS
                               FOR THE THIRD DISTRICT OF                   11/8/2016 8:34:39 AM
                                    TEXAS AT AUSTIN                          JEFFREY D. KYLE
                                                                                   Clerk


              IN RE VOLKSWAGEN CLEAN DIESEL LITIGATION:
                       TCAA ENFORCEMENT CASE

            On Petition for Permissive Interlocutory Appeal from MDL No. 15-0844,
                          pending in the 353rd Judicial District Court
                                     Travis County, Texas


                      WEBB COUNTY'S NOTICE OF
                      APPEARANCE OF COUNSEL
             AND DESIGNATION OF LEAD COUNSEL ON APPEAL

TO THE HONORABLE COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 6, Appellee Webb County files this Notice of Appearance

of Counsel and Designation of Lead Counsel on Appeal as follows:

       1.       Appellee designates the following attorneys as counsel on appeal:

                                     Marco A. Montemayor
                                     Webb County Attorney
                                    Texas Bar No. 24025983

                                      Molly Higgins Santos
                                    Assistant County Attorney
                                    Texas Bar No. 09599100

                                      Jorge L. Trevino, Jr.
                                    Assistant County Attorney
                                    Texas Bar No . 24046994




                                                1
                                   Webb County Attorney's Office
                                  1110 Washington Street, Suite 301
                                         Laredo, Texas 78040
                                     Telephone: (956) 523-4044
                                     Telecopier: (956) 523-5005
                                 marcmontemayor@webbcountytx.gov
                                    mhi ggins @webbcountytx .gov
                                     jtrevino@webbcountytx .gov

                                           Paul C. Saenz
                                          Special Counsel
                                      Texas Bar No. 24013441
                                   The Law Office of Paul C. Saenz
                                       1302 Washington Street
                                     Laredo, Texas 78040-4445
                                     Telephone: (956) 723-5520
                                     Telecopier: (956) 728-8789
                                         paul@saenzlaw .net

                                          Anthony F. Constant
                                       Texas Bar No. 04711000
                                           Special Counsel
                                          Constant Law Firm
                                800 N. Shoreline Blvd., Ste. 2700 South
                                       Corpus Christi, TX 78401
                                      Telephone: (361) 698-8000
                                      Telecopier: (361) 887-8010
                                     office@constantlawfirm .com


      2.    LEAD COUNSEL designation. Pursuant to TEX. R. APP. P. 6.1, Appellee hereby

designates Anthony F.Constant office@constantlawfirm .com as LEAD COUNSEL on appeal.

      3.    Appellee respectfully requests that the Court and other counsel in this case note this

designation and send all further correspondence, orders, or other communications to Anthony F.

Constant.




                                                  2
                                             Respectfully submitted,

                                             By: Isl Anthony F. Constant
                                                     Anthony F. Constant
                                                     State Bar No. 04711000
                                                     Constant Law Firm
                                                     800 N. Shoreline Blvd., Ste. 2700 South
                                                     Corpus Christi, TX 7840 I
                                                     Telephone: (361) 698-8000
                                                     Telecopier: (361) 887-8010
                                                     office@constantlawfirm .com

                                                    ATTORNEY FOR APPELLEE
                                                    WEBB COUNTY




                                CERTIFICATE OF SERVICE

        I certify that on November 81h a copy of the foregoing Notice was served upon all counsel
of record registered with the Electronic Filing Service for this matter in compliance with the
Texas Rules of Appellate Procedure.



                                                    Isl Anthony F. Constant
                                                    Anthony F. Constant
                                                    office@constantlawfirm .com




                                                3